ORDER
Juanita Watson appeals the denial of her claim for unemployment compensation on the grounds that she was terminated from her work and did not quit voluntarily without good cause as found by the Commission.
We have reviewed the briefs of the parties and the record on appeal, and find no *879error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).